Citation Nr: 0108107	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-03 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence sufficient to warrant 
reopening the claim of entitlement to service connection 
for migraine headaches has been received, and if so, 
whether service connection for that disability is 
warranted.

2. Entitlement to service connection for bilateral hearing 
loss.

3. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel

INTRODUCTION

The veteran had active service from April 1951 to February 
1955.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO), located in Houston, Texas.

The Board notes that the RO denied a claim to entitlement to 
service connection for migraine headaches in a May 1976 
rating decision that was not appealed.  In the present 
appeal, the veteran requests that the matter regarding 
service connection for migraines be reopened and that the 
issues of service connection for bilateral hearing loss and 
tinnitus also be addressed in the first instance. 


FINDINGS OF FACT

1. The RO's May 1976 rating decision denying entitlement to 
service connection for migraine headaches, of which the 
veteran was appropriately notified, was not timely 
appealed.

2. The record contains evidence not previously considered 
by the RO that is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

New and material evidence having been received, the claim of 
entitlement to service connection for migraine headaches is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a May 1976 rating decision the RO denied service 
connection for migraine headaches.  The RO indicated that the 
veteran had not established a nexus between his disability 
and service.  In reaching this decision the record reflects 
that the RO considered both the veteran's service records and 
private medical records furnished by treating physician 
Allen.  

Additional records were in the claims file and are date 
stamped as having been received prior to the May 1976 
decision.  It is unclear whether they were considered by the 
RO in the May 1976 rating decision.  The records include 
physical history and examination records from consulting 
physician Gregory, which were date stamped as received in 
March 1976.  They also include examination and treatment 
records from treating physician Merwin, which were date 
stamped as received in February and April of 1976, and VA 
examination and treatment records which were date stamped as 
received in April 1976.  Of particular interest is a 1970 
letter in which the consulting physician Gregory opined that 
the veteran suffered from cluster headaches, a variant of the 
migraine syndrome, and that he had suffered from them for 
fifteen years, since on or about the time of service.  These 
aforementioned records relate treatment strategies and 
diagnosis for the veteran's migraine headaches and provide 
information as to the chronicity and continuity of the 
disability. 

In October 1998 the veteran requested that his migraine 
headache claim be reopened and that two additional service 
connection claims, for hearing loss and tinnitus be 
considered.  In November 1998 the RO appropriately notified 
the veteran that additional evidence was necessary to 
substantiate all three of his claims.  The RO received 
additional evidence relevant to the veteran's migraine 
headache claim in December 1999.  

The additional evidence pertinent to the migraine headache 
disability contained: (1) lay statements from the veteran 
characterizing the nature and method of a head injury in 
1952; (2) records indicating treatment on a consistent basis 
for headaches and migraines from 1960 to 1989; (3) 
electroencephalograph reports, allergy testing and other 
clinical testing for headaches, (4) emergency room records 
related to treatment for migraines; and (5) a consultation 
from physician Kubala regarding a 1979 cerebral ischemic 
attack noting that the attack may be a spasm secondary to the 
veteran's migraines. 

In February 1999 and again in July 1999, the RO denied the 
veteran's migraine headache disability service connection 
claim on the grounds of lack of new and material evidence.  
The RO also denied service connection for the veteran's 
hearing loss and tinnitus claims, on the grounds that there 
was not sufficient evidence to indicate that the hearing loss 
and tinnitus were related to service.  As the veteran 
submitted the requested information in December 1999, within 
the statutory period the February and July 1999 decisions are 
not final.  38 C.F.R. §§  3.104; 20.1304.


Pertinent Laws and Regulations

Finality and Reopening of Claims

An appeal consists of a timely filed written notice of 
disagreement and, after issuance of a statement of the case, 
a timely substantive appeal.  38 C.F.R. §§  20.200, 20.302 
(2000).  Absent an appeal, the decision of the rating agency 
and/or agency of original jurisdiction, shall be final at the 
time written notification of the decision is issued in 
accordance with 38 U.S.C.A. § 5104 (2000); 38 U.S.C.A. 
§ 7105(c) (2000); 38 C.F.R. § 20.1103 (2000).

A final and binding decision shall not be subject to 
revisions on the same factual basis except as provided by 
regulation.  38 C.F.R. § 3.105 (2000).  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108; Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108.  It is specifically noted that nothing in 
the Act shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See VCAA, § 3 (to be codified at 38 U.S.C. § 
5103A(f)).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369, 317 (1999), the Court held that the 
prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the Federal 
Circuit decision in Hodge.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (2000); 38 C.F.R. § 3.303 (2000).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a).


Analysis

Materiality

The Board notes that the basis of the May 1976 decision 
denying benefits for migraine headaches was the absence of 
any competent evidence that the claimed disability had its 
onset in or was otherwise related to the veteran's period of 
service. Since the denial, the RO has received additional 
private medical records, and lay statements from the veteran.  

Such evidence includes additional diagnoses, and statements 
regarding onset of the claimed disability.  The records 
reflect ongoing medical treatment for the claimed disability 
and include notations as to the long-term nature of the 
veteran's complaint. As noted previously the records contain 
among other things: (1) more detailed lay statements from the 
veteran indicating onset of migraine symptoms in service as a 
result of a 1952 head injury; (2) records indicating 
treatment on a consistent basis for headaches and migraines 
from 1960 to 1989; (3) electroencephalograph reports, and 
other clinical testing for headaches, (4) emergency room 
records related to treatment for migraines; and (5) a 
consultation from physician Kubala regarding a cerebral 
ischemic attack possibly related to the veteran's migraines.  
The veteran's lay statements, and the medical records 
reflecting the long term nature of the veteran's complaint, 
suggest the possibility that the migraines were first 
manifest in service , or otherwise suggest a nexus between 
the diagnosed disability and service.  Thus the evidence is 
so significant that it must be considered in connection with 
the veteran's claim.  Accordingly, the claim is reopened.  
38 U.S.C.A. §  5108  (West 1991); 38 C.F.R. §  3.156(a); 
Hickeson v.West, 12 Vet. App. 247 (1999); Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998). 

However, in reaching the decision to reopen this matter, the 
Board reviewed all the previously submitted evidence, as well 
as the evidence recently submitted in December 1999.  Insofar 
as additional development is indicated to fulfill the VA' 
duty to assist, the migraine claim is further discussed in 
the remand portion of this decision.  


REMAND

The Board observes that the recently enacted legislation has 
eliminated the concept of a well-grounded claim, expanded the 
VA's duty to notify the veteran and his representative, and 
redefined the obligations of the VA with respect to the duty 
to assist.  See VCAA at § 3(a) (to be codified at 38 U.S.C. 
§§  5103, 5103A).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See VCAA at § 7.  

The Board has reopened the veteran's claim of entitlement to 
service connection for migraine headaches.  To avoid 
prejudice to the veteran, the case is remanded for the RO to 
conduct a de novo review of the complete evidentiary record.  
Careful examination of all the records, including those, 
which may or may not have been previously considered by the 
RO prior to the May 1976 rating decision as well as those 
recently received in December 1999, is necessary.  Of 
particular interest is a 1970 letter from consulting 
physician Gregory, in which the physician opines that the 
veteran had cluster headaches for a period of fifteen years, 
placing the onset of symptoms at or near the time of the 
veteran's military service.

The case is further remanded to obtain a medical opinion as 
to the etiology and onset of the veteran's migraine 
headaches.  See Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Next, the veteran alleges that he was exposed to gunfire 
noises during the course of military service, and that he 
first complained of ringing in the ears during service.  The 
veteran avers that he now has bilateral hearing loss and 
tinnitus as a result of the noise exposure that occurred in 
service.  He maintains that he has suffered from continuing 
symptoms since service.

Notably, however, the Board notes that a review of the 
service medical records does not indicate any incident of 
noise exposure in service.  In any event, a report of the 
veteran's DD form 214 and his service personnel records are 
not of record.  If obtained these service records could 
provide support for the veteran's allegation of in-service 
noise exposure.  As additional action by the RO may be 
helpful in either obtaining the purported service personnel 
records or documenting information that such records cannot 
be obtained, the Board determines that further is development 
is warranted.

Additionally, although the veteran has not brought forth 
medical evidence of a current disability manifested by 
hearing loss and tinnitus, the Board finds that a decrease in 
ones hearing ability and ringing in ones ears are the types 
of symptoms that lend themselves to lay observation, and thus 
the veteran statements of such continuing symptoms in 
connection with the alleged noise exposure in service is 
considered competent.  Therefore, the veteran's statements 
regarding continuity of symptomatology indicates a link 
between service and his hearing problems, and are necessary 
to trigger the VA's duty to assist the veteran with an 
examination so that there can be sufficient medical evidence 
for the VA to make a determination on the veteran's claims 
for bilateral loss and tinnitus.  See Falzone v.. Brown, 8 
Vet. App. 398, 403-04 (1995).

In this context, the VA is required to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is necessary if (1) there is competent 
evidence of a current disability or persistent recurrent 
symptoms of disability, and (2) evidence that the disability 
or symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  VCAA at § 3(a) 
(to be codified at 38 U.S.C. § 5103A).  For the reasons 
listed above, a medical examination is necessary, and thus a 
remand is required

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated him 
for migraine headaches, hearing loss 
and/or tinnitus since his service 
discharge, specifically including, but 
not limited to, each physician listed in 
the veteran's December 2000 notice of 
disagreement.  After securing the 
necessary release, the RO should request 
copies of all indicated record which have 
not been previously secured and associate 
them with the claim folder.  If the RO is 
unable to obtain any of the records 
indicated by the veteran, it should 
follow the proper procedures under the 
Veterans Claims Assistance Act.

2.  The RO should make an attempt to 
secure through official channels the 
veteran's service personnel records, 
including his DD Form 214 as well as his 
201 file, if available.  If the RO is 
unable to obtain any additional service 
records, it should follow the proper 
procedures under the Veterans Claims 
Assistance Act.

3.  The RO should schedule the veteran 
for a VA examination(s) to determine the 
nature and etiology of the migraine 
headaches, and whether the veteran has a 
current disability manifested by 
bilateral hearing loss and/or tinnitus.  
Any indicated studies should be 
accomplished; a written report of which 
should be associated with each 
examination report.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
requested examination(s).  Such review 
should be noted in the examination 
report.  After reviewing the claims file, 
to specifically include the service 
medical records, and examining the 
veteran, the examiner(s) should be 
requested to provide the following 
opinion:  (1) Does the veteran have a 
disability manifested by hearing loss 
and/or tinnitus.  If so, please provide 
an opinion as to whether each identified 
diagnosis is at least as likely as not 
related to the veteran's period of 
service.  (2) Does the veteran a 
disability manifested by headaches, 
specifically migraine headaches?  If so, 
please provided an opinion as whether it 
is at least as likely as not related to 
the veteran's period of service.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

4.  The RO should advise the veteran that 
a failure to report for the above-
scheduled VA examination(s) without good 
cause may result in the denial of his 
service-connection claims.  38 C.F.R. § 
3.655 (2000).

5.  The RO must otherwise review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  After the development requested above 
has been
completed to the extent possible, the RO 
should review the record to ensure that 
such is adequate for appellate review.  
The RO is advised that where the remand 
orders of the Board or Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  
After any indicated corrective action has 
been completed, the RO should again review 
the record and re-adjudicate the veteran's 
claims of entitlement to service 
connection for migraine headaches, for 
bilateral hearing loss, and for tinnitus.

If the benefit sought on appeal remains denied the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  The statement of the case must contain notice of 
all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


